Citation Nr: 9903618	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  93-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the right thigh.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had recognized active service from October 1943 
to January 1946.

This matter was originally appealed to the Board of Veterans' 
Appeals (Board) from a regional office (RO) rating decision 
of September 1992 that, in pertinent part, reopened a 
previously denied claim for service connection for residuals 
of a gunshot wound to the right thigh, but denied service 
connection for the claimed disability.  In April 1996, the 
Board denied the appeal, and, subsequently, the veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (Court).  In response to a joint motion 
filed by the parties, the Court issued an Order in February 
1998, vacating that part of the Board's decision that denied 
service connection for residuals of a gunshot wound to the 
right thigh, and remanding the issue to the Board.  This 
remand is issued in response to the Court's order, in light 
of the directives contained in the joint motion.


REMAND

The parties in this case filed a joint motion for remand, 
citing additional development which should be accomplished 
prior to a decision; specifically, to afford the veteran an 
examination to ascertain whether he has current residuals of 
a gunshot wound to the right thigh, and to verify whether the 
veteran received a Purple Heart.  Additionally, in 
adjudicating the claim, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991), and the "three-step sequential 
analysis" set forth in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), must be discussed.    

The RO is also advised that the Court has found that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet.App. 268 (1998).  Finally, upon 
remand the appellant should be given the opportunity to add 
any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1996); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must contact the National 
Personnel Records Center (NPRC) and 
request verification as to whether the 
veteran received a Purple Heart as a 
result of his World War II service.

2.  The veteran must be scheduled for a 
VA examination to determine whether he 
currently has residuals of a gunshot 
wound to the right thigh, and if so, 
assess the likelihood that this wound was 
incurred in February 1944 in action 
against the Japanese.  All indicated 
studies, including X-rays, should be 
conducted.  The examiner must be 
furnished the claims file prior to the 
examination.  All pertinent findings 
should be reported in detail, and the 
examiner should provide an opinion 
regarding whether the veteran currently 
has residuals of a gunshot wound to the 
right thigh, and, if so, whether it is 
"at least as likely as not" that the 
wound was sustained while on active duty 
during the veteran's recognized period of 
service.  It is requested that the 
examiner provide a thorough explanation 
of all conclusions reached, as well as a 
discussion of the evidence on which the 
conclusions were reached.  

3.  The veteran is informed that he may 
submit additional evidence and argument 
in support of his claim. See Quarles, 
supra.   




4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

5.  After completion of the requested 
development, the case should be reviewed 
by the originating agency, with 
consideration to the applicability of 
38 U.S.C.A. § 1154(b) (West 1991), and the 
"three-step sequential analysis" set 
forth in Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 5 -


